Supplement dated March 2, 2017, to the Prospectus for your Variable Annuity Issued by ALLSTATE LIFE INSURANCE COMPANY ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK This supplement amends certain disclosure contained in the prospectus for your Variable Annuity contract issued by Allstate Life Insurance Company or Allstate Life Insurance Company of New York. Portfolio Closure Effective at the close of business April 21, 2017 (the Closure Date), the following variable sub-account available in your Variable Annuity will be closed for new purchase payment allocations to all Contract owners: FTVIP Franklin High Income VIP Fund – Class 2 As of the Closure Date, no additional purchase payments (including any type of systematic payment or rebalancing) into the sub-account will be accepted from Contract owners, including those Contract owners who have contract value invested in the sub-account as of the Closure Date. Portfolio Liquidation The FTVIP Franklin High Income VIP Fund – Class 2 will be liquidated.The liquidation is currently planned for April 28, 2017 (“Liquidation Date”), and may be delayed if unforeseen circumstances arise.On the Liquidation Date, the Portfolio will no longer be available under your Annuity contract, and any contract value allocated to this liquidated Portfolio will be transferred, as of the close of business on the Liquidation Date to one of the Default Transfer Portfolios, as follows: Liquidated Portfolio Default Transfer Portfolio if you are in a Model Portfolio Option Default Transfer Portfolio if you are not in a Model Portfolio Option FTVIP Franklin High Income VIP Fund – Class 2 PIMCO Real Return Portfolio – Advisor Shares Fidelity® VIP Government Money Market Portfolio – Initial Class or Service Class 2 Please note that you have the ability to transfer out of the above Liquidated Portfolio any time prior to the Liquidation Date.Such transfers will be free of charge and will not count as one of your annual free transfers under your Annuity contract.Also, for a period of 60 days after the Liquidation Date, any Contract Value that was transferred to the PIMCO Real Return Portfolio – Advisor Shares (if you are in a Model Portfolio Option) or the Fidelity® VIP Government Money Market Portfolio – Initial Class or Service Class 2 (if you are not in a Model Portfolio Option) as the result of the liquidation can be transferred free of charge and will not count as one of your annual free transfers.If you are in a Model Portfolio Option, any transfer out of the PIMCO Real Return Portfolio – Advisor Shares must comply with the investment requirements of that Model Portfolio Option. It is important to note that any Portfolio into which you make your transfer will be subject to the transfer limitations described in your prospectus.Please refer to your prospectus for detailed information about investment options, including the investments requirements that apply if you are in a Model Portfolio Option. After the Liquidation Date, the above-listed Liquidated Portfolio will no longer exist and, unless you instruct us otherwise, any outstanding instruction you have on file with us that designates the above Liquidated Portfolio will be deemed instruction for the PIMCO Real Return Portfolio – Advisor Shares (if you are in a Model Portfolio Option) or the Fidelity® VIP Government Money Market Portfolio – Initial Class or Service Class 2 (if you are not in a Model Portfolio Option), as applicable.This includes but is not limited to, systematic withdrawals, Dollar Cost Averaging, and Auto Rebalancing. You may wish to consult with your financial professional to determine if your existing allocation instructions should be changed before or after the Liquidation Date. If you have any questions, please contact your financial professional or our Variable Annuities Service Center at (800) 457-7617.Our representatives are available to assist you Monday through Friday between 7:30 a.m. and 5:00 p.m. Central time. Please keep this supplement together with your prospectus for future reference.No other action is required of you. ALLSTATESUP9
